 

Exhibit 10.62

 

RESTRICTED STOCK AWARD AGREEMENT

 

ALLIQUA, INC.

 2011 LONG-TERM INCENTIVE PLAN

 

1.          Grant of Award. Pursuant to the Alliqua, Inc. 2011 Long-Term
Incentive Plan (the “Plan”) for key Employees, key Contractors, and Outside
Directors of Alliqua, Inc., a Florida corporation (the “Company”),

___________________________

(the “Participant”)

 

has been granted a Restricted Stock Award in accordance with Section 6.4 of the
Plan. The number of shares of Common Stock awarded under this Restricted Stock
Award Agreement (this “Agreement”) is ______________________________
(____________________) shares (the “Awarded Shares”). The “Date of Grant” of
this Award is ____________, 20____.

 

2.          Subject to Plan. This Agreement is subject to the terms and
conditions of the Plan, and the terms of the Plan shall control to the extent
not otherwise inconsistent with the provisions of this Agreement. To the extent
the terms of the Plan are inconsistent with the provisions of this Agreement,
this Agreement shall control. The capitalized terms used herein that are defined
in the Plan shall have the same meanings assigned to them in the Plan unless
such terms are otherwise defined herein. This Agreement is subject to any rules
promulgated pursuant to the Plan by the Board or the Committee and communicated
to the Participant in writing.

 

3.          Vesting. Except as specifically provided in this Agreement and
subject to certain restrictions and conditions set forth in the Plan, the
Awarded Shares shall vest as follows:

 

[INSERT VESTING TERMS]

 

Notwithstanding the foregoing, upon the occurrence of a Change in Control, any
unvested Awarded Shares immediately shall vest on the effective date of such
Change in Control.

 

4.          Forfeiture of Awarded Shares. Awarded Shares that are not vested in
accordance with Section 3 shall be forfeited on the date of the Participant’s
Termination of Service. Upon forfeiture, all of the Participant’s rights with
respect to the forfeited Awarded Shares shall cease and terminate, without any
further obligations on the part of the Company.

 

5.          Restrictions on Awarded Shares. Subject to the provisions of the
Plan and the terms of this Agreement, from the Date of Grant until the date the
Awarded Shares are vested in accordance with Section 3 and are no longer subject
to forfeiture in accordance with Section 4 (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge, or assign any of
the Awarded Shares. Except for these limitations, the Committee may in its sole
discretion, remove any or all of the restrictions on such Awarded Shares
whenever it may determine that, by reason of changes in Applicable Laws or other
changes in circumstances arising after the date of this Agreement, such action
is appropriate.

 

6.          Legend. Awarded Shares electronically registered in the
Participant’s name shall note that such shares are Restricted Stock. If
certificates for Awarded Shares are issued, the following legend shall be placed
on all such certificates:

 

 

 

 

On the face of the certificate:

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

On the reverse:

 

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Alliqua, Inc. 2011 Long-Term
Incentive Plan, a copy of which is on file at the principal office of the
Company in Langhorne, PA. No transfer or pledge of the shares evidenced hereby
may be made except in accordance with and subject to the provisions of said
Plan. By acceptance of this certificate, any holder, transferee or pledgee
hereof agrees to be bound by all of the provisions of said Plan.”

 

The following legend shall be inserted on a certificate, if issued, evidencing
Common Stock issued under the Plan if the shares were not issued in a
transaction registered under the applicable federal and state securities laws:

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

All Awarded Shares owned by the Participant shall be subject to the terms of
this Agreement and shall be represented by a certificate or certificates bearing
the foregoing legend.

 

7.          Delivery of Certificates. If requested by the Participant in
accordance with Section 6.4(a) of the Plan, the Company shall deliver
certificates for the Awarded Shares free of restriction under this Agreement
promptly after, and only after, the Restriction Period has expired without
forfeiture pursuant to Section 4. In connection with the issuance of a
certificate for Restricted Stock, the Participant shall endorse such certificate
in blank or execute a stock power in a form satisfactory to the Company in blank
and deliver such certificate and executed stock power to the Company.

 

8.          Rights of a Shareholder. Except as provided in Section 4 and Section
5 above, the Participant shall have, with respect to his or her Awarded Shares,
all of the rights of a shareholder of the Company, including the right to vote
the shares, and the right to receive any dividends thereon.

 

9.          Voting. The Participant, as record holder of the Awarded Shares, has
the exclusive right to vote, or consent with respect to, such Awarded Shares
until such time as the Awarded Shares are transferred in accordance with this
Agreement; provided, however, that this Section 9 shall not create any voting
right where the holders of such Awarded Shares otherwise have no such right.

 

- 2 -

 

 

10.         Adjustment to Number of Awarded Shares. The number of Awarded Shares
shall be subject to adjustment in accordance with Articles 11-13 of the Plan.

 

11.         Specific Performance. The parties acknowledge that remedies at law
will be inadequate remedies for breach of this Agreement and consequently agree
that this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

12.         Participant’s Representations. Notwithstanding any of the provisions
hereof, the Participant hereby agrees that he or she will not acquire any
Awarded Shares, and that the Company will not be obligated to issue any Awarded
Shares to the Participant hereunder, if the issuance of such shares shall
constitute a violation by the Participant or the Company of any provision of any
law or regulation of any governmental authority. Any determination in this
connection by the Company shall be final, binding, and conclusive. The rights
and obligations of the Company and the rights and obligations of the Participant
are subject to all Applicable Laws, rules, and regulations.

 

13.         Participant’s Acknowledgments. The Participant acknowledges that a
copy of the Plan has been made available for his or her review by the Company,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts this Award subject to all the terms and provisions thereof.
The Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.

 

14.         Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Florida (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this Agreement to the laws of
another state).

 

15.         No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee,
Contractor, or Outside Director, or interfere with or restrict in any way the
right of the Company or any Subsidiary to discharge the Participant as an
Employee, Contractor, or Outside Director at any time.

 

16.         Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

17.         Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

 

18.         Entire Agreement. This Agreement together with the Plan supersede
any and all other prior understandings and agreements, either oral or in
writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter. All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement. Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.

 

- 3 -

 

 

19.         Parties Bound. The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein. No person shall be
permitted to acquire any Awarded Shares without first executing and delivering
an agreement in the form satisfactory to the Company making such person or
entity subject to the restrictions on transfer contained herein.

 

20.         Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties. Notwithstanding the preceding sentence, the
Company may amend the Plan to the extent permitted by the Plan.

 

21.         Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

22.         Gender and Number. Words of any gender used in this Agreement shall
be held and construed to include any other gender, and words in the singular
number shall be held to include the plural, and vice versa, unless the context
requires otherwise.

 

23.         Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Participant, as the case may be, at the addresses set forth below, or at
such other addresses as they have theretofore specified by written notice
delivered in accordance herewith:

 

a.Notice to the Company shall be addressed and delivered as follows:

 

Alliqua, Inc.

2150 Cabot Boulevard West

Langhorne, PA 19047

Attn: Chairman of the Board of Directors



Facsimile: (646) 218-1401

 

b.Notice to the Participant shall be addressed and delivered as set forth on the
signature page.

 

- 4 -

 

 

24.         Tax Requirements. The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement, the method and timing for filing an election to include this
Agreement in income under Section 83(b) of the Code, and the tax consequences of
such election. By execution of this Agreement, the Participant agrees that if
the Participant makes such an election, the Participant shall provide the
Company with written notice of such election in accordance with the regulations
promulgated under Section 83(b) of the Code. The Company or, if applicable, any
Subsidiary (for purposes of this Section 24, the term “Company” shall be deemed
to include any applicable Subsidiary), shall have the right to deduct from all
amounts paid in cash or other form in connection with the Plan, any federal,
state, local, or other taxes required by law to be withheld in connection with
this Award. The Company may, in its sole discretion, also require the
Participant receiving shares of Common Stock issued under the Plan to pay the
Company the amount of any taxes that the Company is required to withhold in
connection with the Participant’s income arising with respect to this Award.
Such payments shall be required to be made when requested by Company and may be
required to be made prior to the delivery of any certificate representing shares
of Common Stock, if such certificate is requested by the Participant in
accordance with Section 6.4(a) of the Plan. Such payment may be made by (i) the
delivery of cash to the Company in an amount that equals or exceeds (to avoid
the issuance of fractional shares under (iii) below) the required tax
withholding obligations of the Company; (ii) if the Company, in its sole
discretion, so consents in writing, the actual delivery by the Participant to
the Company of shares of Common Stock that the Participant has not acquired from
the Company within six (6) months prior thereto, which shares so delivered have
an aggregate Fair Market Value that equals or exceeds (to avoid the issuance of
fractional shares under (iii) below) the required tax withholding payment; (iii)
if the Company, in its sole discretion, so consents in writing, the Company’s
withholding of a number of shares to be delivered upon the vesting of this
Award, which shares so withheld have an aggregate Fair Market Value that equals
(but does not exceed) the required tax withholding payment; or (iv) any
combination of (i), (ii), or (iii). The Company may, in its sole discretion,
withhold any such taxes from any other cash remuneration otherwise paid by the
Company to the Participant.

 

* * * * * * * * * *

 

[Remainder of Page Intentionally Left Blank.

 Signature Page Follows]

 

- 5 -

 

  

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

  COMPANY:       ALLIQUA, INC.         By:     Name:      Title:          
PARTICIPANT:               Signature

 

  Name:     Address:        

 

- 6 -

 

